DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 2/25/2022 is acknowledged.
Claims 16-18 and 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.
Claim Objections
Claim 9 is objected to because of the following informalities:  The recitation “the first insulation formed from a material comprising at least one of alumina-silica andalusite and brick” should read “the first insulation formed from a material comprising at least one of alumina-silica, andalusite and brick.”(bolded for emphasis).  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The recitation “one or more components of heat sink vessel are adapted for modular assembly” should read “one or more components of the heat sink vessel are adapted for modular assembly”(bolded for emphasis).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bagepalli (US20190086159).
Regarding claim 1, Bagepalli discloses a heat sink vessel (Fig. 13-17) comprising: a body (1300) defining an interior volume (see interior volume thereof), the body configured to circulate a working fluid therethrough (via openings in 1302,1330), the body comprising: a first guidance portion (1301) coupled to a first port (1320); a second guidance portion (1305) coupled to a second port (1322); and a middle portion (intermediate sections 1303) coupled to each of the first guidance portion and the second guidance portion, the middle portion comprising a heat sink core (see single 1402; Fig. 14), the heat sink core formed from a plurality of heat sink modules (each section 1303 has one 1402; Fig. 13-14) collectively arranged and coupled together to form a plurality of flow passages (via flow through compartments 1402) through the heat sink core, the heat sink vessel configured to circulate (this is a statement of intended use, see also ¶[0018]) the working fluid through the plurality of flow passages of the heat sink core via the first port and the second port.
The recitations: “configured to circulate the working fluid through the plurality of flow passages of the heat sink core via the first port and the second port” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, 
Regarding claim 2, Bagepalli discloses the limitations of claim 1, and Bagepalli further discloses at least one of the first guidance portion (1301) and the second guidance portion (1305) comprises a contour (see contour thereof) to at least one of guide and distribute the working fluid through the heat sink core.
	Regarding claim 3, Bagepalli discloses the limitations of claim 1, and Bagepalli further discloses the heat sink vessel (Fig. 13-17) is operable for reversible flow (this is a statement of intended use, see ¶[0018]) of the working fluid through the heat sink core over one or more charging and discharging cycles.
The recitations: “is operable for reversible flow of the working fluid through the heat sink core over one or more charging and discharging cycles” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case,  Bagepalli teaches all of the structural limitations of the claim, and is capable of operating in such a manner. 
Regarding claim 4, Bagepalli discloses the limitations of claim 1, and Bagepalli further discloses at least one distribution device (see Diffuser/accelerator assembly 1313 - ¶[0114]) disposed within one or more of the first guidance portion and the second guidance portion, the at least one distribution device configured to at least one of distribute the working fluid into the heat sink vessel and accelerate the working fluid exiting the heat sink vessel.

Regarding claim 5, Bagepalli discloses the limitations of claim 4, and Bagepalli further discloses the at least one distribution device comprise a concentric cone structure (cone 1312 -  is concentric with 1308 ¶[0114]).
Regarding claim 6, Bagepalli discloses the limitations of claim 1, and Bagepalli further discloses an outer shell (metal wall 102) configured to encase the body.
Regarding claim 7, Bagepalli discloses the limitations of claim 6, and Bagepalli further discloses the outer shell (1420) is formed from a plurality of shell segments formed of carbon steel (¶[0033]), the plurality of shell segments adapted to be flanged and gasketed together (via 1422,1424).
Regarding claim 8, Bagepalli discloses the limitations of claim 6, and Bagepalli further discloses an insulation system (1408, 1410, 1418) between the outer shell (1420) and the heat sink core (1403).
Regarding claims 9-10, Bagepalli discloses the limitations of claim 8, and Bagepalli further discloses the first insulation (thermal blanket - ¶[0123] & blanket…alumina silica - 
Regarding claim 15, Bagepalli discloses the limitations of claim 1, and Bagepalli further discloses each of the plurality of heat sink modules comprises: a heat sink element forming a single uniform structure, the heat sink element comprising a plurality of holes that form at least a portion of the plurality of the flow passages (300, Fig. 3A & 1402).
Claim(s) 1-6, and 8 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Meffre (WO2021023834).
Regarding claim 1, Meffre discloses a heat sink vessel (Fig. 4) comprising: a body (100) defining an interior volume (see interior volume thereof), the body configured to circulate a working fluid therethrough (via openings in 21 & 23), the body comprising: a first guidance portion (20) coupled to a first port (112); a second guidance portion (23) coupled to a second port (113); and a middle portion (see middle portion of 100, including at least elements 108, 105, compartments 13) coupled to each of the first guidance portion and the second guidance portion, the middle portion comprising a heat sink core (core comprised of compartments 13 with storage elements 104), the heat sink core formed from a plurality of heat sink modules (individual compartments 13.1-13.4) collectively arranged and coupled together to form a plurality of flow passages (via flow through compartments 13) through the heat sink core, the heat sink vessel configured to circulate (this is a statement of intended use, see also ¶[0006-0007]) the working fluid through the plurality of flow passages of the heat sink core via the first port and the second port.

Regarding claim 2, Meffre discloses the limitations of claim 1, and Meffre further discloses at least one of the first guidance portion (20) and the second guidance portion (23) comprises a contour (see contour thereof) to at least one of guide and distribute the working fluid through the heat sink core.
	Regarding claim 3, Meffre discloses the limitations of claim 1, and Meffre further discloses the heat sink vessel (Fig. 4) is operable for reversible flow (this is a statement of intended use) of the working fluid through the heat sink core over one or more charging and discharging cycles.
The recitations: “is operable for reversible flow of the working fluid through the heat sink core over one or more charging and discharging cycles” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case,  Meffre teaches all of the structural limitations of the claim, and is capable of operating in such a manner. 

The recitations: “configured to at least one of distribute the working fluid into the heat sink vessel and accelerate the working fluid exiting the heat sink vessel” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case,  Meffre teaches all of the structural limitations of the claim, and is capable of operating in such a manner. 
Regarding claim 5, Meffre discloses the limitations of claim 4, and Meffre further discloses the at least one distribution device comprise a concentric cone structure (“frustoconical walls …arranged coaxially” - ¶[0077]).
Regarding claim 6, Meffre discloses the limitations of claim 1, and Meffre further discloses an outer shell (metal wall 102) configured to encase the body.
Regarding claim 8, Meffre discloses the limitations of claim 6, and Meffre further discloses an insulation system (108) between the outer shell (102) and the heat sink core (13).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli (US20190086159) in view of Tau (US2493470) and Hauth (USRE27020).
Regarding claim 11-12, Begepalli teaches the limitations of claim 1, and Bagepalli further teaches each of the plurality of heat sink modules comprises: a containment shell (1410); and a heat sink element (1402), the heat sink element comprising a plurality of holes, wherein the heat sink element is configured to be arranged within the containment shell (1420).
Bagepalli does not teach a plurality of heat sink elements, each element of the plurality of heat sink elements comprising a plurality of holes, wherein the plurality of heat sink elements are configured to be arranged within the containment shell such that the plurality of holes of each element are aligned to form at least a portion of the plurality of the flow passages, wherein the containment shell is formed from a material comprising at least one of one andalusite and brick.
Tau teaches a plurality of heat sink elements (checkers 15; Fig. 1-2), each element of the plurality of heat sink elements comprising a plurality of holes (holes 18), wherein the plurality of heat sink elements are configured to be arranged within the containment shell such that the plurality of holes of each element form at least a portion of the plurality of the flow passages, wherein the containment shell (30/31) is formed from a material comprising at least one of one 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begepalli to include the heat sink elements and containment shell bricks of Tau, in order to provide heat sink elements which provide for an easily constructed regenerator that is easily repaired, simple, and sturdy (Col. 2, lines 25-50). 
Hauth teaches plurality of holes of each element are aligned (Col. 2, lines 0-5), in order to improve the efficiency of the regenerator (Col. 1, lines 60-70). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begepalli to include Hauth, in order to improve the efficiency of the regenerator (Col. 1, lines 60-70).
Regarding claim 13, Begpalli teaches the limitations of claim 11, and Tau further teaches one or more of the plurality of heat sink elements comprise a hexagonal shape (checkers 15; Fig. 1-2).  Begpalli as modified does not explicitly teach each of the plurality of heat sink modules comprise a hexagonal shape, however, Begpalli further teaches wherein the heat sink modules may be polygonal (¶[0080] and see also Fig. 3A, which shows a quadrilateral shaped heat sink).  Tau further teaches a twelve sided polygon (Col. 5, lines 30-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begpalli to provide wherein the heat sink modules are hexagonal, since it has been held that where the general conditions of a 
Regarding claim 14, Begepalli teaches the limitations of claim 11, and Bagepalli further teaches each of the plurality of heat sink elements is formed from a material comprising at least one of alumina, magnesia, silicon (magnesium alumina silica - ¶[0033]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763